Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158150-1                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PROGRESS MICHIGAN,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158150-1
                                                                    COA: 340921; 340956
                                                                    Court of Claims: 17-000093-MZ
  ATTORNEY GENERAL,
           Defendant-Appellee.

  _________________________________________/

         By order of March 20, 2019, we granted leave to appeal the June 19, 2018
  judgment of the Court of Appeals, and this case was placed on the October 2019 session
  calendar for argument and submission. On September 3, 2019, the parties filed a joint
  motion to vacate the Court of Appeals opinion and remand the case to be dismissed with
  prejudice. By order of September 16, 2019, oral argument was adjourned. We DIRECT
  the parties to file supplemental briefs within 21 days of the date of this order addressing:
  (1) what standard should govern vacatur of lower court decisions in Michigan, see, e.g.,
  US Bancorp Mortgage Co v Bonner Mall Partnership, 513 U.S. 18, 29 (1994); California
  ex rel State Lands Comm v Superior Court of Sacramento Co, 11 Cal 4th 50, 60-62
  (1995); and (2) whether, under the appropriate standard, this Court should vacate the
  judgment of the Court of Appeals reported at 324 Mich. App. 659 (2018).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2019
         t0918
                                                                               Clerk